DETAILED ACTION
This is an Office action based on application number 15/766,896 filed 9 April 2018, which is a national stage entry of PCT/JP2017/041673 filed 20 November 2017, which claims priority to JP 2016-226288 filed 21 November 2016. Claims 1, 3-4, and 6-14 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 3-4, and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sugo (WIPO International Publication No. WO 2014/178252 A1 with citations taken from the provided machine translation) (Sugo) in view of Furuta et al. (WIPO International Publication No. WO 2014/192886 A1 with citations taken from English language equivalent US Patent Application Publication No. US 2016/0152872 A1) (Furuta) and Kanno et al. (WIPO International Publication No. WO 2015/163115 A1 with citations taken from English language equivalent US Patent Application Publication No. US 2017/0043566 A1) (Kanno).

Reference is made to FIG. 1 of Sugo, reproduced below:

    PNG
    media_image1.png
    260
    512
    media_image1.png
    Greyscale


Regarding instant claim 1:
	Sugo discloses a dicing tape comprising <11> formed by laminating an adhesive layer <2> on a base material <1> (paragraph [0022]).
	Sugo further discloses that the thickness of the base material <1> is not particularly limited, but is generally about 5 to 200 µm (paragraph [0061]).
	Sugo further discloses that the thickness of the adhesive layer <2> is not particularly limited, and it is preferably that the thickness of the adhesive layer <2> is about 1 to 50 µm (paragraph [0082]).
	Sugo further discloses that the adhesive layer <2> is formed of a pressure-sensitive adhesive (paragraph [0062]).
	Given the thickness ranges of both the pressure-sensitive adhesive layer and the substrate layer disclosed by Sugo, a ratio range of substrate thickness to adhesive thickness is encompassed by the scope of Sugo that overlaps the range recited by the instant claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Sugo further discloses that an additive such as a conventionally known tackifier may be added to the pressure-sensitive adhesive (paragraph [0067]). Such a disclosure is construed to encompass a pressure-sensitive adhesive comprising one or less tackifier.
	Sugo does not explicitly disclose the specific relationship between the elastic modulus of the pressure-sensitive adhesive sheet and a thickness of the support substrate. Further, Sugo does not explicitly disclose that the pressure-sensitive adhesive layer has a strength N2 under certain conditions, a strength N1 under certain conditions, and a ratio N2/N1 of greater than 20.
	However, Furuta discloses a pressure-sensitive adhesive sheet comprising a pressure-sensitive adhesive layer and a non-adhesive layer (substrate) (paragraph [0024]).
	Furuta further discloses that the pressure-sensitive adhesive sheet has an elastic modulus of 0.5 to 2000 MPa because those pressure-sensitive adhesive sheets having an elastic modulus within this range have more excellent resistance to wrinkling upon application (paragraph [0151]).
	Given the thickness range of the substrate layer disclosed by Sugo and the range of elastic modulus disclosed by Furuta, there exists a range of the relationship between elastic modulus and thickness of the support base that overlaps the range of the instant claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	An example of the relationship between elastic modulus and thickness of the support base encompassed by the scope of Sugo in view of Furuta is provided below (note 1 Pa = 1 N/m2):
(2,000,000,000 N/m2)(1 m2/1,000,000 mm2) = 2,000 N/mm2
(2,000 N/mm2)(0.2 mm)3 = 16 [N·mm]
	Further, Kanno discloses a pressure-sensitive adhesive sheet that overcomes the problems of using a pressure-sensitive adhesive sheet that has an initially large adhesive force, i.e., both the elimination bubbles between the adhesive and an adherend and correction of misalignment becomes difficult especially when the adherend is brittle and may be damaged if the adhesive sheet is removed (paragraphs [0009-0011]).
	Kanno discloses that such an pressure-sensitive adhesive has an adhesive force N1, occurring after the pressure-sensitive adhesive layer is attached to a stainless steel plate (430 BA plate) is left at 23ºC for 10 seconds, and an adhesive force N2, occurring after the pressure-sensitive adhesive force N2, occurring after the pressure-sensitive adhesive layer is attached to a stainless steel plate (430 BA plate) and is aged at 80ºC for 5 minutes (paragraph [0011]). Table 3 discloses examples of both N1 and N2, as well as an adhesive force occurring after the pressure-sensitive adhesive sheet is attached to a stainless steel plate (430 BA plate) and is left at 23ºC for 5 minutes. Example 1, for example, has an N2 value of 7.8 N/20 mm and an adhesive force of 0.13 N/20 mm occurring after the pressure-sensitive adhesive sheet is attached to a stainless steel plate (430 BA plate) and is left at 23ºC for 5 minutes, wherein the ratio between these values is 60.
	Further, as cited above, Kanno discloses examples wherein the value N2 is greater than 5.0 N/20 mm (e.g., 7.8 N/20 mm of Example) and values of adhesive force occurring after the pressure-sensitive adhesive sheet is attached to a stainless steel plate (430 BA plate) and is left at 23ºC for 5 minutes of less than 1.0 N/20 mm (e.g., 0.13 N/20 mm).
	More broadly, Kanno discloses that the value N2 is 3.0 [N/20 mm] or more because a pressure-sensitive adhesive having an adhesive force of less than 3.0 [N/20 mm] N2, occurring after aging, results in an adherend that is not firmly fixed (paragraph [0113]). While this range includes the range recited by the claim, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.” See MPEP §2144.05.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to formulate the pressure-sensitive adhesive sheet of Sugo such that it attains the storage modulus prescribed by Furuta in order to obtain the relationship between the substrate thickness and elastic modulus of the claim. The motivation for doing so would have been that those pressure-sensitive adhesive sheets having an elastic modulus within this range have more excellent resistance to wrinkling upon application. Further, it would have been obvious to further formulate the adhesive of Sugo such that it has the pressure-sensitive adhesive values under specific conditions as prescribed by Kanno. The motivation would have been to produce a pressure-sensitive adhesive sheet having low initial adhesive strength such that bubble elimination and misalignment correction can occur without damaging an adherend surface
	Therefore, it would have been obvious to combine Furuta and Kanno with Sugo to obtain the invention as specified by the instant claim.

Regarding instant claim 3, Kanno further discloses the pressure-sensitive adhesive has an adhesive force N1, occurring after the pressure-sensitive adhesive layer is attached to a stainless steel plate (430 BA plate) is left at 23ºC for 10 seconds, of 1.0 N/20 mm or less (paragraph [0111]). Furuta further discloses that the pressure-sensitive adhesive sheet has a property that the adhesive force increases over time, which is  demonstrated by an adhesive value occurring after then sheet is left at room temperature for 30 minutes (paragraph [0110]). Therefore, given the disclosure of an N1 value of 1.0 N/20 mm, and knowledge that the adhesive force increases after a period of time (i.e., after 30 minutes), it would be apparent to one of ordinary skill the Kanno encompasses an embodiment wherein the adhesive force after 30 minutes at 23ºC overlaps or includes the range recited by the instant claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 4, Furuta further discloses that the pressure-sensitive adhesive sheet has an elastic modulus of 0.5 to 2000 MPa because those pressure-sensitive adhesive sheets having an elastic modulus within this range have more excellent resistance to wrinkling upon application (paragraph [0151]). It is noted that the claimed range overlaps the range disclosed by Furuta; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 6, Sugo does not explicitly disclose that the pressure-sensitive adhesive contains a pressure-sensitive adhesive strength rise retarder.
	However, Kanno discloses a pressure-sensitive adhesive layer comprising a polymer (A) and a polymer (B) having a polyorganosiloxane backbone (paragraph [0018]). Kanno further discloses that the polymer (B) having the polyorganosiloxane backbone-containing monomer enables the adhesive to exhibit easy peelability at the beginning of attachment (paragraph [0058]).
	At page 3, paragraph [0011] of Applicant’s original disclosure, Applicant discloses that the adhesive strength rise retarder reduces the initial adhesive strength N1, and examples of the adhesive strength rise retarder includes polymers having a monomer unit derived from a monomer having a polyorganosiloxane skeleton. Therefore, the polymer (B) having the polyorganosiloxane backbone-containing monomer, which enables the adhesive to exhibit easy peelability at the beginning of attachment of Kanno is construed to be an adhesive strength rise retarder, as required by the claims.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to include, further, the polymer (B) having the polyorganosiloxane backbone-containing monomer of Kanno in to the pressure-sensitive adhesive of Sugo. The motivation for doing so would have been to decrease the initial adhesive strength of the adhesive to allow the desired peelability at the beginning of attachment.

Regarding instant claim 7, Sugo does not explicitly disclose the pressure-sensitive adhesive layer contains a specific siloxane structure-containing polymer Ps.
	However, Kanno discloses a pressure-sensitive adhesive layer comprising a polymer (A) and a polymer (B) having a polyorganosiloxane backbone (paragraph [0018]). Kanno further discloses that the polymer (B) having the polyorganosiloxane backbone-containing monomer enables the adhesive to exhibit easy peelability at the beginning of attachment (paragraph [0058]). Kanno further discloses that the polymer (B) further contains monomers (B2) (paragraph [0057]), wherein examples of the monomer (B2) include (meth)acrylic monomers (paragraph [0068]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to include, further, the polymer (B) having the polyorganosiloxane backbone-containing monomer and the (meth)acrylic monomer of Kanno in to the pressure-sensitive adhesive of Sugo. The motivation for doing so would have been to decrease the initial adhesive strength of the adhesive to allow the desired peelability at the beginning of attachment.

Regarding instant claim 8, Kanno further discloses that the weight average molecular weight of the polymer (B) is 10,000 or more but less than 50,000 (paragraph [0077]).

Regarding instant claim 9, Sugo further discloses that the adhesive layer <2> comprises an acrylic pressure-sensitive adhesive.
	Sugo does not explicitly disclose the glass transition temperature of the acrylic pressure-sensitive adhesive.
	However, Kanno discloses a pressure-sensitive adhesive comprising 100 parts by mass of a polymer (A) selected from an acrylic polymer (Claim 6), wherein the acrylic polymer has a glass transition temperature lower than 0ºC, the flow properties of the polymer are optimized and allows the adhesive force of the pressure-sensitive adhesive to increase over time (paragraph [0025-0026]).
	Further, Kanno the pressure-sensitive adhesive comprises a polymer (B) having a polyorganosiloxane backbone, as cited in the rejection of claim 7, in an amount of 0.1 to 20 parts by mass (Claim 5); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to ensure that the acrylic polymer in the pressure-sensitive adhesive has a glass transition temperature lower than 0ºC. The motivation for doing so would have been to optimize the flow properties of the pressure-sensitive adhesive such that the adhesive force of the adhesive adequately increases over time.
	
Regarding instant claim 10:
	Sugo further discloses that the thickness of the base material <1> is not particularly limited, but is generally about 5 to 200 µm (paragraph [0061]).
	Sugo further discloses that the thickness of the adhesive layer <2> is not particularly limited, and it is preferably that the thickness of the adhesive layer <2> is about 1 to 50 µm (paragraph [0082]).
	Given the thickness ranges of both the pressure-sensitive adhesive layer and the substrate layer disclosed by Sugo, a ratio range of substrate thickness to adhesive thickness is encompassed by the scope of Sugo that overlaps the range recited by the instant claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 11, Kanno discloses that the value N2 is 3.0 [N/20 mm] or more because a pressure-sensitive adhesive having an adhesive force of less than 3.0 [N/20 mm] N2, occurring after aging, results in an adherend that is not firmly fixed (paragraph [0113]). While this range includes the range recited by the claim, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness.

Regarding instant claim 12:
	Sugo discloses a dicing tape comprising <11> formed by laminating an adhesive layer <2> on a base material <1> (paragraph [0022]).
	Sugo further discloses that the thickness of the base material <1> is not particularly limited, but is generally about 5 to 200 µm (paragraph [0061]).
	Sugo further discloses that the thickness of the adhesive layer <2> is not particularly limited, and it is preferably that the thickness of the adhesive layer <2> is about 1 to 50 µm (paragraph [0082]).
	Sugo further discloses that the adhesive layer <2> is formed of a pressure-sensitive adhesive (paragraph [0062]).
	Given the thickness ranges of both the pressure-sensitive adhesive layer and the substrate layer disclosed by Sugo, a ratio range of substrate thickness to adhesive thickness is encompassed by the scope of Sugo that overlaps the range recited by the instant claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Sugo further discloses that an additive such as a conventionally known tackifier may be added to the pressure-sensitive adhesive (paragraph [0067]). Such as disclosure is construed to encompass a pressure-sensitive adhesive comprising one or less tackifier.
	Sugo does not explicitly disclose the specific relationship between the elastic modulus of the pressure-sensitive adhesive sheet and a thickness of the support substrate. Further, Sugo does not explicitly disclose that the pressure-sensitive adhesive layer has a strength N2 under certain conditions, a strength N1 under certain conditions, and a ratio N2/N1 of greater than 20. Further, Sugo does not explicitly disclose the glass transition temperature of the acrylic pressure-sensitive adhesive. Further, Sugo does not explicitly disclose the pressure-sensitive adhesive layer contains a specific siloxane structure-containing polymer Ps.
	However, Furuta discloses a pressure-sensitive adhesive sheet comprising a pressure-sensitive adhesive layer and a non-adhesive layer (substrate) (paragraph [0024]).
	Furuta further discloses that the pressure-sensitive adhesive sheet has an elastic modulus of 0.5 to 2000 MPa because those pressure-sensitive adhesive sheets having an elastic modulus within this range have more excellent resistance to wrinkling upon application (paragraph [0151]).
	Given the thickness range of the substrate layer disclosed by Sugo and the range of elastic modulus disclosed by Furuta, there exists a range of the relationship between elastic modulus and thickness of the support base that overlaps the range of the instant claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	An example of the relationship between elastic modulus and thickness of the support base encompassed by the scope of Sugo in view of Furuta is provided below (note 1 Pa = 1 N/m2):
(2,000,000,000 N/m2)(1 m2/1,000,000 mm2) = 2,000 N/mm2
(2,000 N/mm2)(0.2 mm)3 = 16 [N·mm]
	Further, Kanno discloses a pressure-sensitive adhesive sheet that overcomes the problems of using a pressure-sensitive adhesive sheet that has an initially large adhesive force, i.e., both the elimination bubbles between the adhesive and an adherend and correction of misalignment becomes difficult especially when the adherend is brittle and may be damaged if the adhesive sheet is removed (paragraphs [0009-0011]).
	Kanno discloses that such an pressure-sensitive adhesive has an adhesive force N1, occurring after the pressure-sensitive adhesive layer is attached to a stainless steel plate (430 BA plate) is left at 23ºC for 10 seconds, and an adhesive force N2, occurring after the pressure-sensitive adhesive force N2, occurring after the pressure-sensitive adhesive layer is attached to a stainless steel plate (430 BA plate) and is aged at 80ºC for 5 minutes (paragraph [0011]). Table 3 discloses examples of both N1 and N2, as well as an adhesive force occurring after the pressure-sensitive adhesive sheet is attached to a stainless steel plate (430 BA plate) and is left at 23ºC for 5 minutes. Example 1, for example, has an N2 value of 7.8 N/20 mm and an adhesive force of 0.13 N/20 mm occurring after the pressure-sensitive adhesive sheet is attached to a stainless steel plate (430 BA plate) and is left at 23ºC for 5 minutes, wherein the ratio between these values is 60.
	Further, as cited above, Kanno discloses examples wherein the value N2 is greater than 5.0 N/20 mm (e.g., 7.8 N/20 mm of Example) and values of adhesive force occurring after the pressure-sensitive adhesive sheet is attached to a stainless steel plate (430 BA plate) and is left at 23ºC for 5 minutes of less than 1.0 N/20 mm (e.g., 0.13 N/20 mm).
	More broadly, Kanno discloses that the value N2 is 3.0 [N/20 mm] or more because a pressure-sensitive adhesive having an adhesive force of less than 3.0 [N/20 mm] N2, occurring after aging, results in an adherend that is not firmly fixed (paragraph [0113]). While this range includes the range recited by the claim, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.” See MPEP §2144.05.
	Kanno discloses a pressure-sensitive adhesive comprising 100 parts by mass of a polymer (A) selected from an acrylic polymer (Claim 6), wherein the acrylic polymer has a glass transition temperature lower than 0ºC, the flow properties of the polymer are optimized and allows the adhesive force of the pressure-sensitive adhesive to increase over time (paragraph [0025-0026]).
	Further, Kanno the pressure-sensitive adhesive comprises a polymer (B) having a polyorganosiloxane backbone, in an amount of 0.1 to 20 parts by mass (Claim 5); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Kanno further discloses that the polymer (B) having the polyorganosiloxane backbone-containing monomer enables the adhesive to exhibit easy peelability at the beginning of attachment (paragraph [0058]). Kanno further discloses that the polymer (B) is a copolymer containing the monomer having the polyorganosiloxane backbone and a (meth)acrylic acid ester monomer (paragraph [0072]). Said (meth)acrylic acid ester monomer is selected from (meth)acrylic acid methyl, (meth)acrylic acid butyl, and (meth)acrylic acid-2-ethylhexyl (paragraph [0073]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to formulate the pressure-sensitive adhesive sheet of Sugo such that it attains the storage modulus prescribed by Furuta in order to obtain the relationship between the substrate thickness and elastic modulus of the claim. The motivation for doing so would have been that those pressure-sensitive adhesive sheets having an elastic modulus within this range have more excellent resistance to wrinkling upon application.
	Further, it would have been obvious to further formulate the adhesive of Sugo such that it has the pressure-sensitive adhesive values under specific conditions as prescribed by Kanno. The motivation would have been to produce a pressure-sensitive adhesive sheet having low initial adhesive strength such that bubble elimination and misalignment correction can occur without damaging an adherend surface.
	Further, it would have been obvious to ensure that the acrylic polymer in the pressure-sensitive adhesive has a glass transition temperature lower than 0ºC. The motivation for doing so would have been to optimize the flow properties of the pressure-sensitive adhesive such that the adhesive force of the adhesive adequately increases over time.
	Further, it would have been obvious to include the polymer (B) having the polyorganosiloxane backbone-containing monomer and the (meth)acrylic monomer of Kanno in to the pressure-sensitive adhesive of Sugo. The motivation for doing so would have been to decrease the initial adhesive strength of the adhesive to allow the desired peelability at the beginning of attachment.
	Therefore, it would have been obvious to combine Furuta and Kanno with Sugo to obtain the invention as specified by the instant claim.

Regarding instant claim 13:
	Sugo further discloses that the thickness of the base material <1> is not particularly limited, but is generally about 5 to 200 µm (paragraph [0061]).
	Sugo further discloses that the thickness of the adhesive layer <2> is not particularly limited, and it is preferably that the thickness of the adhesive layer <2> is about 1 to 50 µm (paragraph [0082]).
	Given the thickness ranges of both the pressure-sensitive adhesive layer and the substrate layer disclosed by Sugo, a ratio range of substrate thickness to adhesive thickness is encompassed by the scope of Sugo that overlaps the range recited by the instant claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	
Regarding instant claim 14, Kanno discloses that the value N2 is 3.0 [N/20 mm] or more because a pressure-sensitive adhesive having an adhesive force of less than 3.0 [N/20 mm] N2, occurring after aging, results in an adherend that is not firmly fixed (paragraph [0113]). While this range includes the range recited by the claim, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness.

Answers to Applicant’s Arguments
In response to Applicant’s arguments regarding the prior art rejections of record, the grounds of rejection are maintained because Applicant’s arguments are unpersuasive.

Applicant broadly contends that the prior art references, neither alone nor in combination, disclose or obviate all of the claimed limitations. First, Applicant contends that there is no disclosure in Sugo regarding the relationship between the thickness of the substrate layer and the PSA layer. While Sugo does disclose a thickness range for both the substrate and the PSA layer, the ranges disclosed by Sugo result in a ratio of substrate to adhesive thickness of 0.1 to 200, which is extremely broad, and Applicant contends that deriving the claimed thickness from such a broad range is tantamount to impermissible hindsight reasoning. Applicant cites MPEP §2144.05(I) (stating “However, if the reference’s disclosed range is so broad as to encompass a very large number of possible distinct compositions, this might present a situation analogous to the obviousness of a species when the prior art broadly discloses a genus”).
	Applicant’s argument regarding the thickness of the PSA and substrate layers of Sugo are unpersuasive. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP §2144.05(I). In the instant case, as cited above, the thickness ranges for both the PSA layer and substrate layer of Sugo allow for a ratio range that necessarily includes claimed range.
	Applicant’s citation of the MPEP regarding a broad range is acknowledged. MPEP §2144.05(I), with regard to a broad range situation analogous to the obviousness of a species when the prior art broadly discloses a genus, guides one of ordinary skill in the art to MPEP §2144.08.
	MPEP §2144.08(II)(A)(4)(a-e) states that in light of the findings made relating to the Graham factors, Office personnel should determine whether it would have been obvious to one of ordinary skill in the relevant art to make the claimed invention as a whole, i.e., to select the claimed species or subgenus from the disclosed prior art genus. To address this key issue, Office personnel should consider all relevant prior art teachings, focusing on the following, where present. 
	First, there is no absolute correlation between the size of the prior art genus and a conclusion of obviousness. See, e.g., Baird, 16 F.3d at 383, 29 USPQ2d at 1552. In the instant case, Applicant’s mere argument that the range disclosed by Sugo is broad is insufficient without persuasive arguments that one of ordinary skill in the art would not be motivated to select those embodiments encompassed by the scope of the prior art that obviate that of the claimed invention.
	Further, the MPEP guides one of ordinary skill in the art to consider any teachings of a "typical," "preferred," or "optimum" species or subgenus within the disclosed genus. If such a prior art species or subgenus is structurally similar to that claimed, its disclosure may provide a reason for one of ordinary skill in the art to choose the claimed species or subgenus from the genus, based on the reasonable expectation that structurally similar species usually have similar properties. See, e.g., Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904. See also Deuel, 51 F.3d at 1558, 34 USPQ2d at 1214. In the instant case, Sugo teaches that the thickness of the pressure-sensitive adhesive is preferably 1 to 50 µm, more preferably 2 to 30 µm, and more preferably 5 to 25 µm (paragraph [0082]). Sugo demonstrates that a narrower thickness range of the pressure-sensitive adhesive is preferred, wherein the narrower thickness range allows for ratio values that approach Applicant’s claimed range. In other words, there appears to be an implied teaching Sugo prefers those thickness values that are in line with the ratio recited by the claimed invention.
	As to Applicant’s arguments that the selection of the substrate and PSA thickness from the broad range of Sugo is tantamount to impermissible hindsight reasoning,  it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, as discussed above, Sugo suggests preferred thickness values for the pressure-sensitive adhesive layer that allow for a ratio value of substrate to adhesive that approaches Applicant’s claimed invention. Further, nothing in Applicant’s arguments or original disclosure indicate criticality to the claimed range. If Applicant contends that unexpectedly beneficial properties are afforded by those structures having the specifically claimed ratio, Applicant should present arguments and evidence that support such an allegation of unexpected results.

Applicant further argues that Sugo is not analogous art. Specifically, Applicant contends that Sugo relates to a dicing tape-integrated film-like adhesive which is used in a method for manufacturing a semiconductor device, and Applicant concludes that Sugo is different in technical field. Applicant further argues that Sugo teaches the opposite technical concept from that of the present invention, which is directed to a PSA sheet having low initial adhesiveness and strong adhesiveness upon use. Instead, Applicant cites that, in Sugo, a wafer is attached to a film-like adhesive <3>, said wafer is diced, and then said wafer adhered to the film-like adhesive 3 is peeled from the PSA layer <2>.
	Applicant’s argument is unpersuasive. First, Sugo at paragraphs [0068-0070] indicates that the pressure-sensitive adhesive layer <2> is crosslinked by radiation to reduce its adhesive force, but the film-like adhesive <3> is first attached to the pressure-sensitive adhesive in its uncured radiation-curable form to secure a holding force at the time of dicing, and then said pressure-sensitive adhesive layer <3> is cured by radiation to reduce its adhesive force. Therefore, one of ordinary skill in the art would be readily motivated to use combine the prior art references in such a way to produce an adhesive that has a lower initial adhesive force to allow for initial repositionability and a higher adhesive force after heat treatment to ensure a secure holding force at the time of dicing.
	As to Applicant’s arguments of non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Applicant’s field of endeavor and/or particular problem with which Applicant is concerned is not readily apparent. At paragraph [0002] of their original disclosure, Applicant broadly states that pressure-sensitive adhesive (PSA) sheets are used for adhering adherends to goiter or fixing an article to an adhered by strongly adhering to the adherend. At paragraph [0133] of the original disclosure, Applicant discloses a broad range of uses for the PSA sheet inclusive of fixing, joining, forming, decorating, supporting or the like of portable electronic devices. While Sugo is directed to the attachment of a film-like adhesive and wafer to a substrate via a pressure-sensitive adhesive layer for the purpose of dicing said wafer, the broad purpose of Sugo is to join two adherends to each other with enough adhesive security that at least one of said adherends can undergo a treatment process. Therefore, one of ordinary skill in the art would reasonably conclude that Sugo is in the field of Applicant’s endeavor to securely bond two adherends via pressure-sensitive adhesive.

Applicant further traverses the reliance on the Kanno reference. Applicant argues that Kanno relates to a PSA sheet for fixing an adherend while the PSA tape of Sugo is a dicing tape used in the manufacture of a semiconductor wafer.
	Applicant’s argument is unpersuasive. Again, while Sugo is concerned with a dicing tape used in semiconductor wafer manufacturing, the broad use of the tape amounts to the fixing of two adherends to each other via an adhesive sheet. Therefore, Sugo and Kanno are analogous, and one of ordinary skill in the art, having the teachings of Sugo, would readily look to the teachings of Kanno to produce and adhesive that is, at first, readily repositionable in such a way as to correct any initial miss-alignment, and forms a stronger adhesive bond after heat treatment to allow for a secure bond between adherends.

Applicant further traverses the reliance on the Furuta reference. Applicant contends that Sugo is not concerned with “wrinkling” as the PSA layer <2> is not adhered to an adhered or used t0 bond members on both sides as in the case of Furuta.
	Applicant’s arguments are unpersuasive. Applicant’s arguments that Sugo is not concerned with the bonding of two adherends is unpersuasive, because, as cited and discussed above, Sugo discloses that a film-like adhesive and wafer are bonded to a substrate via the pressure-sensitive adhesive layer. Therefore, one of ordinary skill in the art would be readily motivated to ensure that pressure-sensitive adhesive layer is free of defects (e.g., wrinkles) to ensure an optimal amount of adhesive contact to ensure a secure adhesive bond.

Applicant further argues that the prior art combination does not obviate the claimed relationship between the elastic modulus Et’ [MPa] if the pressure-sensitive adhesive sheet and a thickness Ts [mm] of the support substrate. Applicant argues that the Office action relies on arbitrarily picked elastic modulus and thickness values, and that such an arbitrary selection is tantamount to improper hindsight.
	Applicant’s argument is unpersuasive. It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	In the instant case, as discussed in the prior art rejection above, given the thickness range of the substrate layer disclosed by Sugo and the range of elastic modulus disclosed by Furuta, there exists a range of the relationship between elastic modulus and thickness of the support base that overlaps the range of the instant claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05. The calculation shown in the Office action uses values for elastic modulus and thickness that are explicitly disclosed by the prior art to show that the scope of the prior art combination necessarily encompasses an embodiment that meets the claimed relationship. The use of explicit values, therefore, is not arbitrary, but merely uses the explicit disclosure of the prior art.

Applicant further argues that the prior art references, neither alone nor in combination, discloses or obviates all of the limitations of claim 12. Applicant relies on the same arguments with respect to the rejection of claim 1. Therefore, Applicant’s arguments are unpersuasive for the same reasons set forth in the discussion of the prior art rejections above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788                                                                                                                                                                                                        

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        10/05/2022